Examiner’ Comments
This action is in response to the amendment filed on 04/29/22.
Claims 3-4, 8-12 and 21-29 are pending and have been examined.
Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
Regarding claim 21, the processing unit is configured to determine whether the profile signal of the test substrate corresponds to the profile signal of the target substrate, and to generate an actuation signal if the profile signal of the test substrate corresponds to the profile signal of the target substrate; and an actuation unit in communication with the processing unit and the base device, the actuation unit being configured to receive the actuation signal from the processing unit and to permit the base device to actuate only when receiving the actuation signal.
	It is the actuation unit being configured to receive the actuation signal from the processing unit and to permit the base device to actuate only when receiving the actuation signal in combination with the other claimed elements of the device that are novel over the prior art of record.
	The applied prior art, issued to Reining, discloses a system for disabling actuation when the test substrate is human flesh and fails to disclose wherein the processing unit generates an actuation signal if the profile signal of the test substrate corresponds to the profile signal of the target substrate; and an actuation unit in communication with the processing unit and the base device, the actuation unit being configured to receive the actuation signal from the processing unit and to permit the base device to actuate only when receiving the actuation signal.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731